                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

SARA SAIDMAN,

       Plaintiff, on behalf of herself and all       Case. No. 4:20-cv-02193
       others similarly situated,
v.
                                                     CLASS ACTION COMPLAINT AND
                                                            JURY DEMAND
SCHLUMBERGER TECHNOLOGY
CORPORATION,

       Defendant.


                            PLAINTIFF’S ORIGINAL COMPLAINT

        Plaintiff Sara Saidman (“Plaintiff” or “Class Representative”), by and through her

undersigned attorneys, Sanford Heisler Sharp, LLP and Shellist Lazarz Slobin LLP, brings this

action on behalf of herself and all similarly situated women against Defendant Schlumberger

Technology Corporation (“Schlumberger” or “the Company”).           Schlumberger is the largest

oilfield services company in the world, earning more than $32 billion in revenue each year and

providing services on hundreds of oil rigs in North America alone. Men have dominated these

field-based positions on oil rigs for decades, accounting for approximately 95% of the employees

staffed on each rig. Plaintiff, who was just twenty-one years old when she began working for

Schlumberger as a Field Engineer at onshore oil rigs across the country, brings this action under

Title VII of the Civil Rights Act of 1964 to remedy the pervasive sexual harassment and gender

discrimination to which she and other similarly situated women working on oil rigs were

subjected. Plaintiff alleges upon knowledge concerning her own acts and upon information and

belief as to all other matters.
                                   I.      INTRODUCTION

       1.      In Schlumberger’s playbook, oil rigs and women do not mix. Approximately

95% of Schlumberger employees who work on oil rigs are male. The few women who are hired

face a terrorizing environment where men discriminate against their female colleagues with

impunity. Schlumberger has knowingly permitted male workers to treat women who work on oil

rigs as sex objects and second-class citizens, intentionally turning a blind eye to the pattern of

sexual harassment, sex (gender) discrimination, and physical danger that women are subjected to

nationwide. Women who work on oil rigs are sexually assaulted, sexually harassed, groped,

leered at, and treated as sexual objects by their male colleagues. They are referred to as “cunts,”

“bitches,” and “sluts” who are undeserving of equal pay. And this anti-woman animus does not

exist in a vacuum: women working on Schlumberger oil rigs nationwide have reported a hostile

work environment in which pervasive sexual harassment and discrimination is standard

operating procedure.

       2.      Schlumberger ensures that women who work on rigs are vulnerable to this

onslaught of sexual harassment and gender discrimination. The Company requires women who

work on rigs to share living quarters (typically a small trailer) and even a bedroom with multiple

men who work on the rig—often the same men who are sexually harassing and discriminating

against them. Sometimes these trailers have no locks, making it impossible for women to find

even a moment’s privacy from the harassers with whom they work. Because these oil rigs are

often in remote locations far from the nearest town, women cannot escape this harassment and

discrimination. They are forced to live with and work among their harassers.




                                                2
       3.     Plaintiff Sara Saidman is one of these women. Ms. Saidman was just twenty-one

years old when she began working at Schlumberger in May 2016. She worked on numerous rigs

in numerous locations across the country, but her experiences were the same: She was

objectified, insulted, groped, threatened, retaliated against, and exposed to physical danger by

her colleagues on the oil rigs. As just one example, one of Ms. Saidman’s male colleagues (with

whom she was forced to share living quarters) encouraged the other men working on the rig to

break into her bedroom while she was sleeping and ignore her if she resisted sexual advances.

He assured other male workers that Ms. Saidman “likes it whether or not she wants it” and “the

more she screams, the more she wants it.”

       4.     Women who have the courage to seek recourse, including Ms. Saidman, are

promptly blacklisted by Human Resources and management personnel. Schlumberger makes it

nearly impossible for women who have been sexually harassed to find recourse. The Company’s

formal policies instruct employees who have been harassed to “politely” confront the harassers

themselves before seeking assistance from management.        Not unsurprisingly, when formal

complaints are lodged, Schlumberger’s preferred course of action is to ignore them entirely. On

the rare occasions when a complaint is deemed worthy of a response, Schlumberger dismisses

them as “just oil field talk” or “a joke.” The women who complain are then retaliated against as

punishment. As one former employee warned, “[Human Resources] is not your friend at this

company, they are your enemy.”

       5.     Schlumberger is widely heralded as the king of the oil and gas industry. The

largest oilfield services company in the world, Schlumberger earns more than $32 billion in

revenue each year and has been recognized as a Fortune 500 Global company for nineteen years.

But when it comes to gender equality, Schlumberger is hardly a leader. The Company goes to




                                               3
great lengths to shield this simple truth from the public eye, instead celebrating itself as a leader

in gender diversity. As the Company’s website boasts: “Diversity has played a major role in the

development of Schlumberger, and for nearly 25 years gender balance has been a major focus for

us . . . Today, diversity runs through Schlumberger at every job level.” 1 This could not be

further from reality: Women account for barely 16% of Schlumberger’s global workforce, and

women occupy approximately 5% of field-based positions.2 Schlumberger itself acknowledges

that “decades of male dominance” have led to these abysmal gender diversity numbers.

           6.      For the women at Schlumberger who occupy a razor-thin slice of field-based

positions on oil rigs (approximately 5% of available positions), the picture is grim: Women who

work on oil rigs confront not just a glass ceiling, but an impenetrable rock and shale fortress.

                           II.     PARTIES, JURISDICTION, AND VENUE

           7.      PLAINTIFF SARA SAIDMAN is a woman who, at all times relevant to this

action, was an employee of Schlumberger.                  From January 2017 until her termination, Ms.

Saidman worked for Schlumberger in Texas.

           8.      DEFENDANT            SCHLUMBERGER              TECHNOLOGY             CORPORATION

(NYSE: SLB) is an international oilfield services company headquartered in Houston, Texas that

employs more than 100,000 professionals worldwide. At all relevant times, Schlumberger was


1
    See https://careers.slb.com/newsroom/women-in-tech.
2
   These statistics can be found on Schlumberger’s website (https://www.slb.com/globalstewardship/employment-
human-capital.html) and the Company’s annual report on gender diversity and the gender pay that Schlumberger is
required, by law, to compile and publish annually. According to the 2018 report (https://www.slb.com/-
/media/files/about-us/2018-schlumberger-uk-gender-pay-gap-report.ashx), “[f]ield-based positions continue to be
filled mainly by men. In 2018, 5.4% of the field roles in Schlumberger . . . were held by women.” This is a
systemic issue in the oil industry. A 2018 Gender Diversity Study by the Petroleum Equipment & Services
Association (https://pesa.org/wp-content/uploads/2018/04/PESA-Gender-Diversity-Report-April-2018.pdf) found
that women occupy just 8% of technical operational roles (such as Field Engineers) in the United States. The
staggering gender disparity at Schlumberger reaches the upper echelons of the Company: Thirteen out of fourteen
Executive Management positions at Schlumberger are held by men (https://www.slb.com/who-we-are/executive-
management).




                                                          4
Plaintiff’s employer within the meaning of all applicable federal statutes and regulations.

Defendant may be served through its registered agent for service of process, Capitol Corporate

Services, Inc., 206 E 9th St., Suite 1300, Austin, Texas 78701.

        9.     This Court has subject matter jurisdiction over Plaintiff’s Title VII claims

pursuant to 28 U.S.C. § 1331.

        10.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and 42 U.S.C. §

2000e-5(f) because Defendant conducts substantial business in the Southern District of Texas,

and because, upon information and belief, unlawful employment practices originated in this

District.

        11.    Plaintiff duly filed her administrative charge before the U.S. Equal Employment

Opportunity Commission (“EEOC”) on December 20, 2017 and received a Right to Sue letter on

March 26, 2020.

                       III.     COMMON FACTUAL ALLEGATIONS

        12.    Schlumberger rig employees work in desolate and remote areas, with the nearest

town an hour (or more) away by car. An onshore rig site consists only of the oil rig itself and

several trailers that house employees working on the rig.          Employees ordinarily will not

encounter a single person on the site that is not working on the rig.




                                                 5
             Schlumberger True 36 Rig Site (North Dakota)   Schlumberger Trinidad 100 Rig (Texas)
               with Employee Trailers in the Background

       13.       Schlumberger has long known that women who work on rigs are subjected to

gender-based harassment and discrimination. In 2007, Schlumberger hired an independent third-

party to determine whether field locations “were suitable locations for female employees.” Yet

the discrimination, sexual harassment, and sexual assaults to which women are subjected have

continued unchecked. Upon information and belief, one woman who interviewed for a position

at Schlumberger was even told—during her job interview—that she would need to be on birth

control if she wanted the job.

       14.       This anti-woman animus does not exist in a vacuum. Schlumberger’s male-

dominated culture fosters an environment in which sexual harassment is rampant and openly

tolerated on oil rigs. Rig employees who have worked for Schlumberger in many different states

across the country have confirmed that the pervasive discrimination, hostile work environment,

and culture of disrespect towards women is consistent across the various parts of the country in

which they worked. Field locations and rigs are predominantly staffed with male employees;

there is often only one or two women working on a rig.




                                                      6
        15.       “Gender equality,” one former employee wrote, “is far from being practiced in

field operations” on rigs. Another employee described a “toxic work environment” and “non-

inclusive culture” that was “a nightmare” for women. One woman claimed that the “blatant boys

club attitude” made Schlumberger “a horrible company to work for as a strong minded woman.”

Yet another employee stated that “harassment, retaliation, [and] discrimination makes

[Schlumberger] a rough place to work,” citing a culture of viciousness, innuendos, rumors,

ostracization, and retaliation.       Multiple employees described a “good ole boy culture” that

dictated management decisions.            Another employee criticized Schlumberger’s treatment of

women and advised management to learn equality and respect.

        16.      According to women who have worked on rigs, instances of sexual assault and

sexual harassment are standard operating procedure. Their own experiences of being groped,

harassed, and discriminated against on a regular basis are consistent with the experiences of

other women at the Company. One woman filed a lawsuit against Schlumberger after she

learned she had been secretly filmed by a hidden camera that was placed in her bedroom on a

rig.3 Another woman complained about a male employee who broke into her room, took a

shower, and then made sexual advances towards her while wearing only a towel.

        17.      Men at Schlumberger frequently make inappropriate, demeaning, and gendered

comments to the women with whom they work on rigs. Male employees refer to women as

“cunts” and “bitches.” Some men address their women by using demeaning terms such as

“sweetie,” “young lady,” and “darling.” Men make sexual jokes and inappropriate comments

3
  Nick Valencia, Oil rig worker says she was secretly recorded, files $1 million lawsuit, CNN (April 1, 2016),
available at https://www.cnn.com/2016/03/31/us/transocean-spy-camera-lawsuit/index.html (A female employee
working on rig discovered secret recording devices had been installed in her and other female employees’ private
sleeping quarters . When she reported the incident, Schlumberger supervisors were dismissive and failed to
adequately investigate or identify the perpetrator. The plaintiff remarked of her experience, “On the rig, it’s very
hard to gain respect . . . being a woman in a man’s world[.]”).




                                                         7
about women’s physical appearance, such as complimenting them for having “a great ass,”

commenting on their breasts, and critiquing their choice of clothing as being too revealing, too

distracting, or not revealing enough. They compare the physical attributes of women who

currently or previously worked on the rig, focusing only on their appearance rather than their

professional capabilities. Men create and spread vicious rumors about the women working on

rigs, such as accusing them of “sleeping around,” which persist long after that woman has moved

on from the rig.

       18.      The “good ole boys club” mentality promoted by Schlumberger has hindered

women’s opportunities for advancement at the Company. Numerous women have claimed that

they were routinely denied advancement opportunities that were instead awarded to similarly

situated men.      For example, one woman who worked on a rig claimed that she “ran into

increasing discrimination against women” at Schlumberger and, when there were limited

advancement opportunities for women, “it became clear that the company did not take gender

balance seriously.” Another woman who was hired as an engineer was instructed to perform

only administrative and secretarial work (including cleaning homes and warehouses).

       19.      Male employees intentionally conduct themselves in a way that interferes with or

sabotages women’s job performance and ability to complete their work. Men will purposefully

arrive late to work on a regular basis, offering no excuse to the women with whom they work

other than “I know how to do my job better than you.” Men ignore or argue with women who

attempt to give them any direction or suggestion in the workplace. When women try to assert

themselves, male employees claim that they “don’t like a younger woman telling [them] what to

do” and accuse women of “mouthing back.” Male employees take credit for women’s successes

and blame the women for any problems that occur on the rig.




                                                8
       20.    Schlumberger’s policies, practices, and procedures—including its practice of

minimizing, ignoring, mishandling, or otherwise failing to adequately respond to women’s

complaints—have allowed the sex discrimination and sexual harassment to which women are

subjected to exist on a systemic, Company-wide basis.

       21.    Schlumberger’s Human Resources department offers no recourse for women.

According to one former Schlumberger employee, “Employees that complain to [Human

Resources] about harassment . . . are immediately blacklisted. [Human Resources] is not your

friend at this company, they are your enemy.” Indeed, women at Schlumberger have described a

“long history” of Human Resources actively searching for an excuse to terminate or otherwise

force women out of the Company once they have complained about harassment or

discrimination—even if it means deviating from Schlumberger’s own policies.

       22.    Human Resources routinely ignores complaints of sexual harassment and

discrimination, declines to investigate allegations, and takes little or no action to correct the

behavior or protect the women who have complained. One woman who reported discrimination

and sexist comments was told by the Head of Human Resources that “everything was in [her]

head.” Another woman stated that she complained to Human Resources after her manager told

her that he did not want to “waste his time” on her “girl problems,” but Human Resources took

no action. Yet another employee complained of sexual harassment and retained a lawyer when

Human Resources took no action.

       23.    Like Human Resources, managers and supervisors at Schlumberger do not take

women’s discrimination and harassment complaints seriously.        For example, one woman’s

complaint of discriminatory conduct on the rig was dismissed by her manager as “oil field talk.”

Another woman, who was also sexually harassed, complained to her second-line manager after




                                               9
her direct manager berated and insulted her for raising concerns; she was ignored. Yet another

women was accused by her manager of “tearing the group apart” after she complained to Human

Resources about being groped on the rig.

       24.     Even Schlumberger’s own written policies promote sex discrimination and sexual

harassment within the Company’s ranks and make it difficult for women to find recourse. For

example, Schlumberger has implemented and maintained a policy for reporting cases of

harassment that has a discriminatory disparate impact on women who seek redress for

harassment. The Company’s policies instruct employees who have been harassed to, as a first

step, “politely” confront the harasser themselves: “Politely and firmly confront the person doing

the harassing. State how you feel about his / her actions. Politely request that the person stop the

unwanted behavior because you feel offended, uncomfortable, or intimidated.” The policy then

states that, “if the harassment continues,” employees should contact their supervisor. If the

supervisor is unable to solve the problem, the policy directs employees to contact “the next level

of supervision, or another manager.” The policy finally directs employees to contact their

Personnel Manager if, after the three previous levels of reporting—first to the harasser, then to a

supervisor, then to another supervisor—the “problem is still unresolved.” The policy also warns

employees that, “[g]iven the nature of this type of discrimination, Schlumberger also recognizes

that false accusations of harassment can have serious effects on innocent individuals.”

       25.     In addition, Schlumberger maintains a policy governing the recommended

standards for field locations that has a disparate impact on women. For example, the policy

explicitly allows for women to share living quarters (e.g. a trailer) and a bedroom with male

employees. As a result, women (including Ms. Saidman) are often forced to share their living

and sleeping accommodations with men who work on the rig, creating an environment that




                                                10
invites harassment and discrimination of women. As another example, the policy provides that

only men will be assigned to work at certain worksites, significantly limiting the career

opportunities and work locations available to women.

        26.     Schlumberger’s actions and inactions have allowed a hostile work environment to

greatly interfere with the terms and conditions of women’s employment at the Company. As one

woman who worked on a rig succinctly warned potential employees: “I would definitely not

recommend this company for any female.”

                       IV.   PLAINTIFF’S FACTUAL ALLEGATIONS

        27.     Plaintiff Sara Saidman graduated summa cum laude from the University of

Pittsburgh in 2016 with a Bachelor of Science degree in Chemical Engineering and minors in

Petroleum Engineering and Chemistry. During college, Ms. Saidman was the co-president of

Omega Chi Epsilon, a Chemical Engineering honor society. In December 2015, Ms. Saidman

accepted an offer to work at Schlumberger as a Measurements While Drilling Field Engineer

(“MWD”). Ms. Saidman began her employment with Schlumberger on May 17, 2016, shortly

after her college graduation. Like many field workers, Ms. Saidman regularly moved from rig to

rig based on staffing needs. While employed by Schlumberger, Ms. Saidman worked at various

rigs located in Texas, New Mexico, North Dakota, and Oklahoma.

        28.     In her capacity as an MWD, Ms. Saidman was responsible for assembling the drill

tool, monitoring it for any malfunctions during drilling, and building, programming, testing, and

preparing tools for downhill drilling services. Ms. Saidman was also responsible for addressing

and reporting changes to pressure, torque, slipstick, drilling angles, depth and direction, and

other drilling data.




                                               11
       29.     Ms. Saidman excelled at her job. In the summer of 2016, she was part of a team

that broke a Schlumberger record for fastest drilling time using a specific tool. By fixing a depth

tracking issue during the job, Ms. Saidman was instrumental in the achievement of this record.

She received a positive annual performance review for 2016, and was promoted from Grade G98

to Grade G99 in January 2017—just eight months after her employment at the Company began.

       30.     Ms. Saidman was subjected to rampant discrimination and sexual harassment

throughout her employment. Ms. Saidman was forced to share both a trailer and her bedroom

(neither of which had locks on the doors) with three of her male colleagues, several of whom

encouraged the other men who worked on the rig to break into Ms. Saidman’s room at night and

ignore her if she did not consent to sexual activity (assuring them that “she likes it whether or not

she wants it” and “the more she screams, the more she wants it”). In addition, Ms. Saidman’s

male colleagues referred to her by demeaning and offensive terms (such as “cunt,” “bitch,” and

“slut”), made inappropriate comments about her physical appearance (such as remarking that she

had a “great ass” that was “too distracting” for them in the workplace), and told her that she

“does not deserve equal pay” because she is a woman.

       31.     When Ms. Saidman began working at Schlumberger, she quickly learned that it

was common knowledge that opposing sexual discrimination on rigs would irreparably damage

or end a woman’s career with the Company. Ms. Saidman consistently heard stories of women

being disparaged and terminated for formally reporting—or even discussing with co-workers—

the rampant sexism and poor treatment that they faced on rigs. Multiple employees advised Ms.

Saidman against reporting the discrimination and harassment she was facing. For example, Ms.

Saidman was told to “pick her battles” and “leave it alone,” that reporting her experiences to

Human Resources would “backfire” on her, to “learn to deal with it,” to “get over [herself],” and




                                                 12
to “keep her head down” and “not make a fuss” because making a complaint would “torpedo”

her career as a woman at the Company.

         A.     H&P 636 Rig in New Mexico (June 2016 – August 2016)

         32.    From June 2016 until August 2016, Ms. Saidman worked on the H&P 636 rig in

New Mexico.

         33.    Days into her first rig assignment, Ms. Saidman’s trainer and later supervisor,

MWD Field Specialist Leslie Bullard (“Field Specialist Bullard”), told Ms. Saidman that she

should not wear shorts outside because she had a “a great ass” and it was “too distracting” for

male workers. Field Specialist Bullard informed Ms. Saidman that her “butt” had been the topic

of discussion at that morning’s safety meeting. When Ms. Saidman expressed discomfort with

this, Field Specialist Bullard advised Ms. Saidman to “keep her head down” and “not make a

fuss.”   When Ms. Saidman later expressed her discomfort with Field Specialist Bullard’s

comments to a male employee who also worked on the rig, he replied that she did “have a great

ass, though.”

         34.    Ms. Saidman was groped while working on the H&P 636 rig. A Directional

Driller who witnessed the event advised Ms. Saidman against reporting it, warning her that it

“wouldn’t end well” for her.

         35.    This was not the only instance of sexual harassment on the H&P 636 rig. For

example, a male employee on the H&P 636 rig made unwanted sexual advances toward Ms.

Saidman, which she rejected. The same employee warned Ms. Saidman to be careful around the

rig crew because she was “young and new” and he “didn’t want to see anything happen” to her.

Ms. Saidman was also “cat called” by men on the rig.

         B.     True 36 Rig in North Dakota (August 2016 – September 2016)




                                               13
       36.     Ms. Saidman next worked on the True 36 rig in North Dakota from August 19,

2016 until September 4, 2016. While working on the True 36 rig, a male employee frequently

boasted to Ms. Saidman that the men on the rig would hire “hookers and strippers” from Vegas

and fly them to North Dakota.

       C.      Patterson 290 Rig in Oklahoma (September 2016 – October 2016)

       37.     Ms. Saidman was assigned to the Patterson 290 rig in Oklahoma from September

2016 through October 2016.

       38.     She continued to face discrimination on the Patterson 290 rig.         While Ms.

Saidman was having a conversation with three men who worked on the rig, one man claimed that

he was not voting for Hillary Clinton because “she’s a woman, and you can’t trust women.

They’re too emotional.” The same man asked Ms. Saidman if she cooked and then said, “you

can’t trust a woman who doesn’t cook.”

       39.     A male Directional Driller working on the rig once invited Ms. Saidman to a

group gathering offsite. When she arrived, however, she learned that it was just the two of them.

The man repeatedly made sexual advances towards Ms. Saidman, ignoring her demands that he

stop because she was uncomfortable. The man then insisted that Ms. Saidman stay at his house

that night. She hid in the bathroom to escape the man before eventually driving back to the rig.

       D.      H&P 617 Rig in New Mexico (October 2016 – January 2017)

       40.     From October 2016 through January 2017, Ms. Saidman worked on the H&P 617

rig in New Mexico.

       41.     Almost immediately upon arriving on the H&P 617 rig, Ms. Saidman was

subjected to a barrage of sexist and offensive comments by her male colleagues.

       42.     Directional Driller Mark Seidenberger, a former field service manager with

almost 30 years of experience with the Company, frequently called women “cunts” and


                                               14
“bitches.” On one occasion, he told Ms. Saidman that a woman was “a fucking cunt idiot, but

she had the body of a hooker, and a tramp stamp which is really hot.” He told Ms. Saidman that

if women on the rig did not like how they were treated, “they can shut up or get out.” He also

told Ms. Saidman stories about leaving the rig to visit strip clubs with Schlumberger

management. On another occasion, he claimed that he hoped “terrorists bomb the east coast and

wipe out Hillary supporters.”

       43.     Another male employee told Ms. Saidman that she was “attractive, but would be

more attractive as a brunette.” Yet another male worker frequently made offensive comments

about lesbians and women in general.

       44.     The men on the H&P 617 rig also displayed their blatant disrespect for women by

attempting to undercut Ms. Saidman and minimize her achievements at work.                  When Ms.

Saidman did exceptionally well with her work assignments, male employees would give other

men all of the credit for Ms. Saidman’s work and applaud their performance, despite the fact

they had no hand in the task at issue. On a regular basis, Ms. Saidman was also unfairly blamed

by the men for any difficulties or issues that arose with respect to work-related tasks.

       45.     As a result of the hostile work environment on the H&P 617 rig, Ms. Saidman

began to search for a transfer.

       46.     At the end of Ms. Saidman’s final day working on the H&P 617 rig, she was

directed to visit the nearby Nomac 56 rig first thing in the morning to handle an “incident.”

When Ms. Saidman arrived at the Nomac 56 rig on the morning of January 10, 2017, she learned

that the “incident” she had been tasked with handling was a man who was wielding knives and

threatening the crew.     When Ms. Saidman reported this to Workforce Coordinator Riley




                                                 15
Swanston (“Coordinator Swanston”), he ignored her concerns and instructed her to “babysit” the

man and “clean up his mess.”

       47.     When Ms. Saidman entered the office on the Nomac 56 rig, she was shocked to

find that the office was filled with calendars of nude women, nude magazines, pornographic

photographs, and handwritten comments “ranking” women on their physical appearance.

       E.      Independence 211 Rig in Texas (January 2017 – February 2017)

       48.     Ms. Saidman worked on the Independence 211 rig in Texas from January 2017

until February 2017. While on the Independence 211 rig, Ms. Saidman was warned that the rig

crew were “animals” and she should keep a knife on her at all times for protection.

       F.      Nomac 55 Rig in Texas (March 2017 – April 2017)

       49.     On March 2, 2017, Ms. Saidman began working on the Nomac 55 rig in Texas.

Out of the 25 workers assigned to Nomac 55, Ms. Saidman was the only woman.

       50.     Schlumberger assigned Ms. Saidman to a two-bedroom trailer that she shared

with three men: Directional Driller Geno Aguilar (“Directional Driller Aguilar”), Directional

Driller Mike Moore (“Directional Driller Moore”), and Directional Driller Jess Sheldon

(“Directional Driller Sheldon”). The bedroom doors did not have locks on them. Ms. Saidman

shared a bedroom with Directional Driller Moore. Although Ms. Saidman and Directional

Driller Moore were on different schedules, he frequently entered the bedroom while Ms.

Saidman was changing or sleeping, offering her no privacy or security.

       51.     Within days of Ms. Saidman’s arrival, male employees on the Nomac 55 rig

began to make inappropriate and gendered comments to Ms. Saidman.              Directional Driller

Aguilar, in particular, targeted Ms. Saidman and began to harass her on a daily basis.

       52.     For example, Directional Driller Aguilar told Ms. Saidman that women did not

deserve equality because they were not equal to men. He informed Ms. Saidman that she “did


                                                16
not deserve equal pay” because she was a woman and “[did] half the work.” He also demanded

that Ms. Saidman clean the trailer that they lived in, including his own room, asserting that, “as a

woman, [she is] supposed to clean.” When Ms. Saidman was not on the rig, Directional Driller

Aguilar joked that she was “sleeping around town.”                     Ms. Saidman, like most of the male

employees on the rig, wore loose fitting coveralls while she worked. Directional Driller Aguilar

criticized her choice of clothing and encouraged her to instead wear tight leggings or jeans.

         53.      Directional Driller Aguilar also discriminated and harassed Ms. Saidman because

she was Jewish, telling Ms. Saidman that she was not “God good” and would go to hell.

         54.      In mid-March 2017, there was a “casing break” 4 on the Nomac 55 rig.

Schlumberger instructed Ms. Saidman to stay at a “mancamp” (an offsite lodging location) in

Midland, Texas. While Ms. Saidman was asleep in her room at the mancamp, a strange man

entered her room uninvited and unannounced at approximately 3:42 a.m. on March 23, 2017.

Startled, Ms. Saidman jumped out of bed and ordered the man to leave her room multiple times.

The man refused to leave at first, but eventually acquiesced.

         55.      Later that day, Ms. Saidman returned to the Nomac 55 rig. On her way back to

the rig, she stopped in Schlumberger’s Midland, Texas office to report the incident to

Administrative Assistant Allison Hensley (“Administrative Assistant Hensley”).                           When Ms.

Saidman arrived back on the Nomac 55 rig, she immediately reported the event to Directional

Driller Aguilar.

         56.      After learning what had happened to her on the mancamp, Directional Driller

Aguilar told Ms. Saidman that she “liked strange men entering her room in the middle of the


4
 During a “casing break,” the drill would be removed from the hole and cement would be poured into the perimeter
of the freshly drilled segment to provide stability and structure to the well. Casing breaks typically lasted between a
couple days and one week, during which rig employees typically stay at off-site lodging sites called “mancamps.”




                                                          17
night.” He asked her if strange men breaking into her room at night was her “kink” (sexual

preference). Ms. Saidman objected to Directional Driller Aguilar’s response and firmly told him

that his comments were inappropriate and uncalled for. Directional Driller Aguilar responded

Ms. Saidman that she was “a bitch”—his standard response each time she demanded that he stop

harassing her.

         57.     Undeterred, Directional Driller Aguilar continued to falsely and maliciously tell

the other employees on the rig—all of whom were male—that Ms. Saidman “liked it” when

strange men entered her bedroom uninvited (“the more men, the better”) in the middle of the

night.

         58.     Directional Driller Aguilar also told Ms. Saidman’s male colleagues that they

should ignore Ms. Saidman if she resisted or yelled during a sexual encounter. Directional

Driller Aguilar assured the men working on the rig that Ms. Saidman “likes it whether or not

she wants it,” and resisting sexual advances was her “kink,” or just part of a game she liked to

play. On one occasion, Directional Driller Aguilar pointed a truck driver towards Ms. Saidman

and announced, “See her? She likes strange men coming into her room at all hours of the night.

The more she screams, the more she wants it.”

         59.     The other men on the Nomac 55 rig—including Directional Driller Moore, with

whom Ms. Saidman was forced to share a bedroom—began to join in with Directional Driller

Aguilar in harassing Ms. Saidman.

         60.     Because the trailer to which Ms. Saidman was assigned (and shared with three

men) did not have any locks on the doors, Directional Driller Aguilar’s encouragement of men to

“come into her room at all hours of the night” and declaration that “the more she screams, the

more she wants it” caused her extreme emotional distress. Because any man on the rig site could




                                                18
walk into her room at any time, Ms. Saidman feared for her safety. Indeed, Directional Driller

Moore began to enter their shared bedroom during his shift while Ms. Saidman was sleeping in

violation of Schlumberger policies. Ms. Saidman went nights without sleeping and developed

depression and anxiety.

       61.     A few days later, on March 28, 2017, Ms. Saidman overheard several men on the

rig joking about how she “wanted strange men to come into her room during the night” and she

“preferred them uninvited.”

       62.     Later that day, Ms. Saidman received the following text message from an

unknown number asking Ms. Saidman to get a hotel room with her because Directional Driller

Aguilar (identified by his first name, “Geno”) said that it was alright:




       63.     On or around March 29, 2017, one of the pins from the pipe screen broke on the

rig. Directional Driller Aguilar attempted to fix the break, but was unable to find the tools he

needed. Ms. Saidman immediately offered to retrieve her toolkit, which did have the proper

tools, and fix the break herself. Directional Driller criticized her for not getting her toolkit fast

enough and threatened to report her to the Company’s corporate office.

       64.     Later that day, Ms. Saidman wrote to Coordinator Swanston, to report Directional

Driller Aguilar’s unfair conduct. Coordinator Swanston said that Directional Driller Aguilar’s

conduct was “ridiculous,” but told Ms. Saidman that he was “all talk” and she should “just




                                                 19
ignore” it, because “some [Directional Drillers] will be like that.” The following day, Ms.

Saidman also reported the incident to the Service Delivery Manager, who assured her, “Just keep

doing what you’re doing. You won’t get any complaints from this side of things.”

       65.     On or around March 29, 2017, Directional Driller Aguilar approached Ms.

Saidman, who was sleeping in their shared trailer, and roughly shoved her awake. Directional

Driller Aguilar yelled that Ms. Saidman was “worthless”, “a slut,” a “lazy ass,” and could not do

her job because she was a “girl.” He stated that “if [Ms. Saidman] were a guy, we wouldn’t have

a problem,” and told her that he was going to ask Schlumberger’s corporate office to replace her.

       66.     Directional Driller Aguilar and Directional Driller Moore then proceeded to have

a loud conversation near Ms. Saidman, in which they discussed their preference for a male

employee to replace Ms. Saidman.

       67.     Shortly after this encounter, Ms. Saidman again wrote to Coordinator Swanston to

report Directional Driller Aguilar’s behavior and ask that she not be forced to work with him

anymore. Ms. Saidman reported Directional Driller Aguilar’s discriminatory comments, such as

his remarks that she “didn’t deserve equal pay” because she is a “lazy bitch” and his preference

for a man to replace her. She further reported that Directional Driller Aguilar was threatening to

call Schlumberger and have her replaced. Coordinator Swanston acknowledged that Directional

Driller Aguilar’s comments were “not acceptable,” but did not take any action.

       68.     Upon information and belief, Directional Driller Aguilar did call the Midland

office that day and falsely reported that Ms. Saidman had been late to that morning’s safety

meeting.

       69.     On March 30, 2017, Ms. Saidman contacted Coordinator Swanston again to

request an update regarding her request that she be moved so that she would not have to work




                                               20
with Directional Driller Aguilar. She informed him that Directional Driller Moore, who was also

harassing her, had a lengthy conversation with Directional Driller Aguilar in their shared living

quarters in which they disparaged her because of her gender.         Specifically, Ms. Saidman

informed Coordinator Swanston that the men “stood in the living room [of their shared trailer]

and talked about how I’m a lazy ass because I’m a woman.”

       70.     The following day, on March 31, 2017, Ms. Saidman overheard Directional

Drillers Aguilar, Moore, and Sheldon (the three men with whom she shared a trailer) having a

conversation in which they claimed she was “incompetent” because she was a “girl.”

       71.     A few hours later, Ms. Saidman learned that Directional Driller Aguilar

intentionally sent District Manager Shadi Mussa (“DM Mussa”) an inaccurate copy of her work

journal, which made it look like she had performed far less work than she actually had, in an

attempt to get her disciplined. However, because Ms. Saidman had already sent Coordinator

Swanston and DM Mussa an accurate version of her work journal, they knew that the version

Directional Driller Aguilar had sent them was fabricated and inaccurate.

       72.     Directional Driller Aguilar told Ms. Saidman that Schlumberger management

contacted him and told him that they would “look out for him” as long as he “covers his ass.”

Upon information and belief, Directional Driller Aguilar admitted to Schlumberger that he

behaved inappropriately but received a mere slap on the wrist for his conduct.

       73.     On April 1, 2017, Ms. Saidman told Sales Support Engineer Lindsay Keith

(“Sales Support Engineer Keith”) that Directional Driller Aguilar had intentionally deleted her

work journal. Sales Support Engineer Keith told Ms. Saidman that Directional Driller Aguilar

was infamous within Schlumberger for his behavior and had a running list of employees who

refused to work with him. She assured Ms. Saidman that she would speak to Directional Driller




                                               21
Aguilar’s manager, Workforce Coordinator Daniel Beauchamp (“Coordinator Beauchamp”),

about the behavior. Upon information and belief, Sales Support Engineer Keith never spoke with

Coordinator Beauchamp or Directional Driller Aguilar.

       G.      Trinidad 100 Rig in Texas (April 2017)

       74.     On April 2, 2017, Ms. Saidman began working on the Trinidad 100 rig in Texas.

       75.     On April 4, 2017, Ms. Saidman wrote to Coordinator Swanston to again report

Directional Driller Aguilar’s ongoing harassment, discrimination, and retaliatory fabrication of

her work journals.

       76.     On April 4, 2017, Ms. Saidman submitted a written complaint to DM Mussa,

Coordinator Beauchamp, and Coordinator Swanston that comprehensively outlined the

harassment, discrimination, and retaliation she faced on the Nomac 55 rig.

       77.     The following day, Human Resources Representative Andres Zorilla (“HR

Representative Zorilla”) contacted Ms. Saidman and asked to speak with her.          When Ms.

Saidman asked if he was contacting her regarding her complaint, he had no idea what she was

talking about. Ms. Saidman forwarded her complaint to HR Representative Zorilla.

       78.     When Ms. Saidman did not receive a response, she submitted her complaint to the

Company’s EthicsPoint system around 7:00 a.m. on April 12, 2017 and further complained that

she was facing retaliation from management as a result of her previous complaints.

       79.     Approximately four hours later, at 11:38 a.m. on April 12, 2017, Ms. Saidman

was suddenly informed that she would be required to immediately submit to a drug and alcohol

test. Ms. Saidman easily passed the drug and alcohol test. Later, Administrative Assistant

Hensley informed Ms. Saidman that HSE Process Lead Lori Rose (“Process Lead Rose”) had

tried to convince her to change the reason code on the test form to “random.”




                                               22
       80.     Although Schlumberger’s policies promise that drug and alcohol tests will remain

confidential, Ms. Saidman’s colleagues immediately informed her that false rumors were

circulating claiming that Ms. Saidman’s alcohol test came back with a BAC of 1.8%. Her

colleagues claimed that they were being told this by multiple sources—including Coordinator

Beauchamp.

       81.     Later that night, at 8:21 p.m. on April 12, 2017, Ms. Saidman updated her

EthicsPoint complaint to report management’s retaliatory decision to perform a drug and alcohol

test on her mere hours after she complained of discrimination and harassment. Ms. Saidman also

complained about management violating the Company’s confidentiality policies and spreading

false rumors about the results of her breathalyzer test. Finally, Ms. Saidman supplemented her

previous complaints with details of Directional Driller Aguilar’s religious discrimination.

       82.     The following day, on April 13, 2017, Ms. Saidman was called into a meeting

with Coordinator Swanston, HR Representative Zorilla, HSE Process Lead Lori Rose, and

Coordinator Beauchamp, who now claimed—for the first time—that they suspected Ms.

Saidman of violating the Company’s driving policies.         Yet HSE Process Lead Lori Rose

confirmed that Ms. Saidman’s driving record had “not even been on her radar” before then. The

Company then suspended Ms. Saidman, effective immediately, while it investigated her

“violations” of the driving policy.

       83.     Immediately after Ms. Saidman was suspended, she met with HR Representative

Zorilla privately to discuss the multiple complaints of discrimination and retaliation that she had

filed. When Ms. Saidman recounted Directional Driller Aguilar’s sexist and hostile comments,

HR Representative Zorilla replied, “So you don’t know what a joke is?”




                                                23
       84.     Later in the evening on April 13, 2017, Ms. Saidman submitted an additional

complaint through EthicsPoint reporting the Company’s retaliatory response to her previous

complaints.

       85.     On April 18, 2017, Ms. Saidman again updated her EthicsPoint complaint to

include further retaliation after she was told that Coordinator Beauchamp disclosed confidential

information regarding her Human Resources investigation and her suspension status to one of

Ms. Saidman’s colleagues.

       86.     On May 11, 2017, Ms. Saidman returned from her suspension. Schlumberger

promptly terminated her employment.

       87.     Schlumberger claimed that it was terminating Ms. Saidman for committing minor

policy infractions. However, this was mere pretext. Other Schlumberger employees—most of

whom are male—regularly committed the same or far worse infractions, often documenting and

flaunting them on public forums.       Yet Schlumberger did not discipline or terminate these

employees for their policy violations. Indeed, one Schlumberger employee told Ms. Saidman

that she was terminated as a result of a “witch hunt” by the Company.

       88.     Schlumberger intentionally and maliciously terminated Ms. Saidman in retaliation

for the many complaints alleging discrimination, sexual harassment, and retaliation. Indeed, this

is consistent with Schlumberger’s well-known history of unlawfully terminating women who

oppose unlawful treatment. Schlumberger’s actions send a clear message to other women at the

Company that opposition to discriminatory treatment will result in swift dismissal.

Schlumberger’s malicious, wanton, and reckless actions have caused Ms. Saidman considerable

emotional distress, reputational harm, and financial loss.




                                                24
       89.     When Ms. Saidman began working at Schlumberger, she was an enthusiastic,

confident, and outgoing individual who described herself as a “tough girl.” One year later, after

enduring constant sexual harassment, discrimination, and retaliation, Ms. Saidman was

unrecognizable. She described her experiences at Schlumberger as “a living hell” from which

there was no escape. Her mental and physical health deteriorated as the harassment continued

unabated, even after her attempts to have the Company intervene. She experienced depression,

anxiety, insomnia, nightmares, and periods of extreme stress, which continue to this day. This

emotional distress has manifested itself in physical symptoms such as weight loss and

hives/rashes. Ms. Saidman’s experiences at Schlumberger have impacted her professional career

and her personal life in nearly every possible way.

                          V.      CLASS ACTION ALLEGATIONS

       90.     Plaintiff and Class Representative Saidman re-alleges and incorporates by

reference each and every allegation in the Complaint as though fully set forth herein.

       91.     Plaintiff and Class Representative Saidman sues on behalf of herself individually

and on behalf of a class of similarly-situated individuals pursuant to Federal Rule of Civil

Procedure 23(b)(3). Plaintiff asserted claims on behalf of herself and the Class Members in her

charge submissions to the EEOC.

       92.     Schlumberger tolerates and cultivates a discriminatory and hostile working

environment for women who work in field positions.           Schlumberger has engaged in and

continues to engage in a pattern or practice of discrimination against women employees.

Schlumberger’s employment policies, practices, and procedures have been implemented in an

intentionally discriminatory manner and/or have had an adverse disparate impact on women

employees. The Company has permitted the harassment of women employees to go unchecked,




                                                25
resulting in a hostile work environment for women employees; has retaliated against women who

have protested the Company’s discriminatory policies, practices, and procedures; and has

unlawfully terminated the employment of women employees.

         A.    Rule 23 Class Definition

         93.   The proposed Class consists of all women who are current or former non-

managerial employees of Schlumberger who worked in the field at rigs in the United States,

including without limitation Field Engineers, Directional Drilling Engineers, Field Specialists,

Field Technical Analysts, Maintenance Engineers, Equipment Operators, and/or Maintenance

Technicians, from February 23, 2017 until the date of judgment. Excluded from the Class are

any individuals who at any point acted as a manager or supervisor of the Plaintiff.

         94.   Plaintiff reserves the right to modify this Class definition.

         B.    Efficiency of Class Prosecution of Class Claims

         95.   Certification of the proposed Class is the most efficient and economical means of

resolving the questions of law and fact that are common to the claims of the Plaintiff and the

Class.

         96.   Plaintiff’s individual claims, as Class Representative, require resolution of the

common questions concerning whether Schlumberger has engaged in a pattern and/or practice of

sex discrimination against its women employees, and whether its policies, practices, and

procedures have an adverse effect on the Class. The Class Representative seeks remedies to

eliminate the adverse effects of such discrimination in her own life, career, and working

conditions and in the lives, careers, and working conditions of the class members, and to prevent

Schlumberger’s continued sex discrimination.

         97.   The Class Representative has standing to seek such relief because of the adverse

effect that such discrimination has had on her individually and on women employees at


                                                 26
Schlumberger generally. Schlumberger caused Plaintiff’s injuries through its discriminatory

practices, policies, and procedures and failure to remedy or correct such discrimination and the

discriminatory disparate impact that these practices have had on women employees. These

injuries are redressable through systemic relief, such as the monetary damages sought in this

action.

          98.    To obtain relief for herself and the class members, the Class Representative will

first establish the existence of systemic sex discrimination and hostile work environment as the

premise for the relief she seeks. Without class certification, the same evidence and issues would

be subject to re-litigation in a multitude of individual lawsuits with an attendant risk of

inconsistent adjudications and conflicting obligations.

          99.    Certification of the proposed Class is the most reasonable and efficient means of

presenting the evidence and arguments necessary to resolve such questions for the Class

Representative, the Class members, and the Company.

          C.     Numerosity and Impracticability of Joinder

          100.   The Class that the Class Representative seeks to represent is too numerous to

make joinder practicable. In addition, joinder is impractical as the employees are physically

based in different locations throughout the United States. Fear of retaliation on the part of the

Company’s present and former women employees is also likely to undermine the possibility of

joinder.

          101.   Upon information and belief, the proposed Class consists of more than 40 current

and former women employees during the liability period. The exact size of the Class and the

identities of the individual members are ascertainable through records maintained by

Schlumberger.

          D.     Common Questions of Law and Fact


                                                27
       102.   Prosecuting the Class Representative’s claims will require the adjudication of

numerous questions of law and fact common to her claims and those of the Class she seeks to

represent.

       103.   The common questions of law include, inter alia: (a) whether Schlumberger has

engaged in unlawful, systemic sex discrimination in its policies, practices, and procedures,

including but not limited to those related to sexual harassment, anti-discrimination, the making

of complaints, investigating and responding to complaints, personnel management, training, and

discipline; (b) whether Schlumberger’s employment policies had a disparate impact on the Class;

(c) whether Schlumberger engaged in a pattern or practice of discrimination under the disparate

treatment theory of liability; and (d) whether the discrimination and harassment complained of

was so severe or pervasive as to alter the conditions of the Class’s employment and create a

hostile or abusive working environment.

       104.   The common questions of fact include, inter alia: (a) whether Schlumberger has

implemented policies and/or practices that lack appropriate standards, implementation metrics,

quality controls, transparency, and opportunities for redress; (b) whether Schlumberger had a

policy and/or practice of minimizing, ignoring, mishandling, or otherwise failing to adequately

respond to complaints and incidents of sex discrimination and hostile work environment; (c)

whether Schlumberger had a policy and/or practice of minimizing, ignoring, or covering up

evidence of sex discrimination and hostile work environment in the workplace; (c) whether

Schlumberger discouraged women from reporting sex discrimination, sexual harassment, and/or

a hostile work environment; (e) whether the Class was subjected to offensive or sexual language

and conduct during their employment; and (f) whether Schlumberger’s employees with




                                              28
supervisory authority have been, or reasonably should have been, aware of the sexually hostile

work environment for class members.

       105.    Upon information and belief, the Company’s employment policies, practices, and

procedures are not unique or limited to any office or job site; rather, they apply uniformly and

systematically to employees throughout the Company, occurring as a pattern or practice at

Schlumberger rigs. They thus affect the Class Representative and Class members in the same

ways regardless of the location or job site in which they work.

       E.      Typicality of Claims and Relief Sought

       106.    The Class Representative is a member of the Class she seeks to represent. The

Class Representative’s claims are typical of the claims of the proposed Class. The Class

Representative possesses and asserts each of the claims she asserts on behalf of the proposed

Class. She pursues the same factual and legal theories and seeks similar relief.

       107.    Like members of the proposed Class, the Class Representative is a woman who

was employed by Schlumberger during the liability period.

       108.    The Class Representative and the Class members all share the same essential

characteristics. The acts and omissions to which Defendants subjected the Class Representative

and the Class applied universally within the Class and were not unique to any Class

Representative or Class member.

       109.    The Class Representative and the Class have experienced differential treatment

and conduct that gives rise to a hostile work environment. This differential treatment occurs as a

pattern and practice throughout all locations and work sites of the Company and has affected the

Class Representative and the Class members in the same or similar ways.

       110.    Schlumberger’s failures, omissions, and inactions have affected the Class

Representative and the Class members in the same or similar ways. Schlumberger has failed to


                                                29
create adequate policies and procedures to ensure its employees comply with anti-discrimination

laws and has failed to adequately discipline men when they violate anti-discrimination laws.

Schlumberger has failed to create adequate policies and procedures to ensure that women are

protected from discrimination and/or a hostile work environment and have opportunities for

redress.    Schlumberger has failed to respond adequately or appropriately to evidence and

complaints of discrimination. The Class Representative and class members have been affected in

the same or similar ways by the Company’s failure to implement adequate procedures to detect,

monitor, and correct this pattern or practice of discrimination.

       111.     The relief necessary to remedy the claims of the Class Representative is the same

as that necessary to remedy the claims of the proposed class members.

       112.     The Class Representative seeks the following relief for her individual claims and

on behalf of the members of the proposed class: (a) back pay, front pay, and other equitable

remedies necessary to make the employees whole from the Defendant’s discrimination; (b)

punitive and nominal damages to prevent and deter Schlumberger from engaging in similar

discriminatory practices in the future; (c) compensatory damages; and (d) attorneys’ fees, costs

and expenses.

       F.       Adequacy of Representation

       113.     The Class Representative is an adequate representative of the proposed Class.

       114.     The Class Representative’s interests are coextensive with those of the members of

the proposed Class that she seeks to represent in this case. The Class Representative seeks to

remedy Schlumberger’s discriminatory policies, practices, and procedures so women employees

will not receive differential treatment or suffer a hostile working environment.

       115.     The Class Representative is willing and able to represent the proposed class fairly

and vigorously as she pursues her similar individual claims in this action.


                                                 30
       116.    The Class Representative has retained counsel sufficiently qualified, experienced,

and able to conduct this litigation and to meet the time and fiscal demands required to litigate a

class action of this size and complexity. The combined interests, experiences, and resources of

the Class Representative and her counsel to litigate competently the individual and class claims

at issue in this case clearly satisfy the adequacy of representation requirement of Rule 23(a)(4).

       G.      Requirements of Rule 23(b)(3)

       117.    The common issues of fact and law affecting the claims of the Class

Representative and proposed Class members—including, but not limited to, the common issues

identified above—predominate over any issues affecting only individual claims. The common

issues include whether Schlumberger has engaged in sex discrimination and facilitated a hostile

work environment

       118.    Schlumberger has acted or refused to act on grounds generally applicable to the

Class Representative and the proposed Class by engaging in sex discrimination and facilitating a

hostile environment through its failure to adequately prevent, investigate, or respond with

appropriate corrective action to evidence and complaints of hostile work environment, sexual

harassment, and sex discrimination. Schlumberger’s systemic discrimination and refusals to act

on nondiscriminatory grounds justify the requested relief for the Class as a whole.

       119.    A class action is superior to other available means for fairly and efficiently

adjudicating the claims of the Class Representative and members of the proposed Class. The

cost of proving Schlumberger’s pattern and practice of discrimination makes it impracticable for

the Class Representative and class members to pursue their claims individually.

       120.    By virtue of the pattern and practice of discrimination and hostile work

environment at Schlumberger, the Class Representative and Class members eligible for monetary




                                                31
remedies for losses caused by this systemic discrimination, including back pay, front pay,

compensatory damages, and other relief.

       121.    Additionally, or in the alternative, the Court may grant “partial” or “issue”

certification under Rule 23(c)(4). Resolution of common questions of fact and law would

materially advance the litigation for all Class members.

                                        VI.    COUNTS

                                     COUNT ONE
          VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
                               42 U.S.C. § 2000(e), et seq.
                               SEX DISCRIMINATION
             (On Behalf of the Class Representative and all Class Members)

       122.    Plaintiff re-alleges and incorporates each and every allegation in this Complaint.

       123.    This Count is brought by the Class Representative individually and on behalf of

all members of the Class.

       124.    Schlumberger was or is an employer of the Class Representative and the Class

Members within the meaning of Title VII.

       125.    Schlumberger has discriminated against the Class Representative and all members

of the proposed Class in violation of Title VII by subjecting them to different treatment on the

basis of their gender, including by engaging in intentional disparate treatment, and by

maintaining uniform policies and practices that have an adverse, disparate impact on them.

       126.    Schlumberger has engaged in an intentional, systemic, Company-wide pattern

and/or practice of discrimination by, among other things: subjecting the Class Representative and

the Class to differential treatment and discriminating against them in the terms and conditions of

their employment; minimizing, ignoring, mishandling, or otherwise failing to adequately respond

to complaints and incidents of sex discrimination and hostile work environment; discouraging



                                                32
women from reporting sex discrimination, sexual harassment, and/or a hostile work

environment; and subjecting the Class Representative and the Class to a hostile work

environment; and other forms of discrimination.

       127.    Schlumberger’s policies, practices, and procedures have a disparate impact on the

Class Representative and the Class, including, inter alia: Schlumberger’s policy for reporting

sexual harassment, which disadvantages and discriminates against women who seek to report

instances of harassment; and Schlumberger’s practice of minimizing, ignoring, mishandling, or

otherwise failing to adequately respond to complaints and incidents of sex discrimination and

sexual harassment, which allows a culture of gender-based harassment and discrimination to

continue unchecked.      These foregoing common policies, practices, and/or procedures have

produced an unjustified disparate impact on the Class Representative and the Class with respect

to the terms and conditions of their employment.

       128.    As a result of this disparate treatment and disparate impact discrimination,

Schlumberger has treated the Class Representative and the Class differently from and less

favorably than their male colleagues. This discrimination altered the terms and conditions of the

Class Representative’s and the Class’s employment.

       129.    Schlumberger’s conduct has been intentional, deliberate, willful, malicious,

reckless, and conducted in callous disregard of the rights of the Class Representative and the

Class, entitling the Class Representative and all members of the Class to punitive damages.

       130.    Because of the continuous nature of Schlumberger’s discriminatory conduct,

which persisted throughout the employment of the Class Representative and the Class, the Class

Representative and all members of the Class are entitled to application of the continuing

violations doctrine to all violations alleged herein.




                                                  33
        131.    By reason of Schlumberger’s discrimination, the Class Representative and the

Class are entitled to all legal and equitable remedies available for violations of Title VII,

including punitive damages.

        132.    As a result of Schlumberger’s conduct alleged in this Complaint, the Class

Representative and the Class have suffered and continue to suffer harm, including but not limited

to lost earnings, lost benefits, and other financial loss, including interest.

        133.    As a further result of Schlumberger’s unlawful conduct, the Class Representative

and the Class have suffered and continue to suffer, inter alia, impairment to their name and

reputation, humiliation, embarrassment, emotional and physical distress, and mental anguish.

The Class Representative and the Class are entitled to recover damages for such injuries from

Schlumberger under Title VII.

        134.    Attorneys’ fees and costs should be awarded under 42 U.S.C. § 2000e-5(k).

                                       COUNT TWO
            VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964
                                 42 U.S.C. § 2000e, et seq.
                          HOSTILE WORK ENVIRONMENT
               (On Behalf of the Class Representative and all Class Members)

        135.    Plaintiff re-alleges and incorporates each and every allegation in this Complaint.

        136.    This Count is brought by the Class Representative individually and on behalf of

all members of the Class.

        137.    Schlumberger was or is an employer of the Class Representative and the Class

Members within the meaning of Title VII.

        138.    The Class Representative and the Class were subjected to unwelcome harassment

on the basis of their sex, including but not limited to inappropriate, offensive, and/or




                                                   34
discriminatory gendered comments and unwelcome touching. This unwelcome harassment was

both subjectively and objectively hostile and/or abusive.

        139.   The harassment the Class Representative and the Class were subjected to was so

severe or pervasive as to alter the terms and conditions of their employment and create a hostile

and/or abusive working condition. The Class Representative and the Class were frequently and

repeatedly subjected to harassment and discriminatory conduct on the basis on their gender that

was physically threatening, humiliating, and/or offensive. This conduct was so extreme that it

unreasonably interfered with the Class Representative and the Class’s work performance.

amounted to a change in the terms and conditions of employment, and resulted in psychological

harm.

        140.   As a result of the harassment, the Class Representative the Class suffered an

adverse employment action, up to and including termination of their employment.

        141.   Schlumberger and its employees with supervisory authority knew or reasonably

should have known of the harassment that permeated the workplace but failed to address it or

take steps to prevent and correct the harassment. Schlumberger failed to exercise reasonable

care to prevent and correct the harassment and hostile work environment, even after the Class

Representative complained about harassment on several occasions.

        142.   Schlumberger created and perpetuated a hostile work environment by, among

other things, engaging in a pattern and practice of minimizing, ignoring, mishandling, or

otherwise failing to adequately respond to complaints and incidents of sex discrimination and

sexual harassment; implementing and maintaining a discriminatory policy for reporting sexual

harassment which disadvantages and discriminates against women who seek to report instances




                                                35
of harassment; and discouraging women from reporting sexual harassment and/or a hostile work

environment.

        143.    Schlumberger’s conduct has been intentional, deliberate, willful, malicious,

reckless, and conducted in callous disregard of the rights of the Class Representative and the

Class, entitling the Class Representative and all members of the Class to punitive damages.

        144.    Because of the continuous nature of Schlumberger’s discriminatory conduct,

which persisted throughout the employment of the Class Representative and the Class, the Class

Representative and all members of the Class are entitled to application of the continuing

violations doctrine to all violations alleged herein.

        145.    By reason of Schlumberger’s discrimination, the Class Representative and the

Class are entitled to all legal and equitable remedies available for violations of Title VII,

including punitive damages.

        146.    As a result of Schlumberger’s conduct alleged in this Complaint, the Class

Representative and the Class have suffered and continue to suffer harm, including but not limited

to lost earnings, lost benefits, and other financial loss, including interest.

        147.    As a further result of Schlumberger’s unlawful conduct, the Class Representative

and the Class have suffered and continue to suffer, inter alia, impairment to their name and

reputation, humiliation, embarrassment, emotional and physical distress, and mental anguish.

The Class Representative and the Class are entitled to recover damages for such injuries from

Schlumberger under Title VII.

        148.    Attorneys’ fees and costs should be awarded under 42 U.S.C. § 2000e-5(k).

                                 COUNT THREE
            VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964
                           42 U.S.C. § 2000e-2(a), et seq.
                                 RETALIATION


                                                   36
                                     (On Behalf of Plaintiff)

        149.    Plaintiff re-alleges and incorporates by reference each and every allegation

contained in the previous paragraphs of this Complaint as though fully set forth herein.

        150.    At all relevant times, Schlumberger was an employer of the Plaintiff within the

meaning of Title VII.

        151.    Plaintiff engaged in protected activity that included, but is not limited to,

complaining to Schlumberger about sex discrimination, religious discrimination, hostile work

environment, and retaliation,

        152.    Schlumberger retaliated against Plaintiff by, inter alia, wrongfully suspending her

employment and wrongfully terminating her employment.

        153.    Schlumberger’s retaliatory acts against Plaintiff were a direct and proximate result

of her protected activities.

        154.    A reasonable person would find Schlumberger’s retaliatory acts materially

adverse and such acts would dissuade a reasonable person from complaining or opposing

discrimination.

        155.    Schlumberger’s conduct has been intentional, deliberate, willful, malicious,

reckless, and conducted in callous disregard to the rights of Plaintiff entitling her to punitive

damages.

        156.    Schlumberger’s actions and failures to act have caused Plaintiff to suffer harm,

including, without limitation, lost earnings, lost benefits, and other severe financial losses, as

well as humiliation, embarrassment, emotional and physical distress, and mental anguish.

        157.    Plaintiff is therefore entitled to all legal and equitable remedies available for

violations of Title VII, including reinstatement (or front pay) and punitive damages.




                                                 37
       158.     Attorneys’ fees should be awarded under 42 U.S.C. § 2000e-5(k).

                                 COUNT FOUR
           VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964
                          42 U.S.C. § 2000e-2(a), et seq.,
                WRONGFUL TERMINATION (DISCRIMINATION)
                             (On Behalf of Plaintiff)

       159.     Plaintiff re-alleges and incorporates by reference each and every allegation

contained in the previous paragraphs of this Complaint as though fully set forth herein.

       160.     At all relevant times, Schlumberger was an employer of the Plaintiff within the

meaning of Title VII.

       161.     Schlumberger terminated the employment of Plaintiff due to sex discrimination.

Schlumberger’s discharge of Plaintiff was an adverse employment action that materially and

adversely changed the overall terms and conditions of their employment in violation of Title VII.

       162.     Schlumberger’s conduct has been intentional, deliberate, willful, malicious,

reckless, and conducted in callous disregard to the rights of Plaintiff, entitling her to punitive

damages.

       163.     Schlumberger’s discharge of Plaintiff caused her to suffer harm, including,

without limitation, lost earnings, lost benefits, and other severe financial losses, as well as

humiliation, embarrassment, emotional and physical distress, and mental anguish.

       164.     Plaintiff is therefore entitled to all legal and equitable remedies available for

violations of Title VII, including reinstatement (or front pay) and punitive damages.

       165.     Attorneys’ fees should be awarded under 42 U.S.C. § 2000e-5(k).

                                VII.    PRAYER FOR RELIEF

Wherefore, Plaintiff, on her own behalf and on behalf of the Class, requests the following relief:

           a.      Acceptance of jurisdiction of this case;



                                                38
          b.      Certification of this case as a class action under Federal Rule of Civil

                  Procedure 23, designation of the proposed Class Representative, Plaintiff Sara

                  Saidman, as representative of this Class, and designation of Sanford Heisler

                  Sharp, LLP and Shellist Lazars Slobin LLC as Class Counsel;

          c.      A declaratory judgment that the practices complained of therein are unlawful

                  and violate, among other laws, 42 U.S.C. § 2000(e) et seq., as amended; and

                  the applicable state and local laws;

          d.      An award of damages to the Plaintiff and the Class under Title VII, including

                  back pay, front pay (in lieu of reinstatement), compensatory damages and

                  punitive damages, in an amount not less than $100,000,000;

          e.      An award of litigation costs and expenses, including reasonable attorneys’

                  fees;

          f.      An award of pre-judgment and post-judgment interest; and

          g.      Such other and further relief as the Court may deem just and proper.

                            VIII. DEMAND FOR JURY TRIAL

      Plaintiff demands a trial by jury of all issues triable of right to a jury.


Dated: June 23, 2020                          Respectfully submitted,

                                              /s/ Todd Slobin
                                              TODD SLOBIN
                                              Texas Bar No. 24002953
                                              Federal ID No. 22701
                                              tslobin@eeoc.net
                                              MELINDA ARBUCKLE
                                              marbuckle@eeoc.net
                                              Texas Bar No. 24080773
                                              Federal ID No. 2629125
                                              SHELLIST LAZARZ SLOBIN LLP
                                              11 Greenway Plaza, Suite 1515



                                                 39
Houston, Texas 77046
Telephone: (713) 621-2277
Fax: (713) 621-0993


-- and –

Michael D. Palmer (pro hac vice forthcoming)
Nicole E. Wiitala (pro hac vice forthcoming)
Carolin E. Guentert (pro hac vice forthcoming)
SANFORD HEISLER SHARP, LLP
1350 Avenue of the Americas, 31st Floor
New York, New York 10019
Telephone: (646) 402-5650
Facsimile: (646) 402-5651
mpalmer@sanfordheisler.com
nwiitala@sanfordheisler.com
cguentert@sanfordheisler.com

Attorneys for Plaintiff and the Proposed Class




  40
